         Case 1:19-cr-00846-KPF Document 137 Filed 03/05/21 Page 1 of 2



                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     March 4, 2021

VIA ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
                                                           MEMO ENDORSED
New York, New York 10007
Email: failla_nysdchambers@nysd.uscourts.gov

       Re: United States v. Whitmore et al., 19 Cr. 846 (KPF)

Dear Judge Failla,

        The Government respectfully submits this letter on behalf of all parties to jointly request
that the Court adjourn the pretrial conference presently scheduled for March 10, 2021 at 9:00 a.m
for approximately 60 days.

        The Government also respectfully requests that time between March 10, 2021 and the
rescheduled pretrial conference be excluded pursuant to the provisions of the Speedy Trial Act,
18 U.S.C. § 3161(h)(7)(A), to permit the defense to continue to review discovery produced over
the past two months and to allow defense counsel to continue to meet with their clients to discuss
a potential resolution of this matter. The Government respectfully submits that the proposed
exclusion would be in the interest of justice. The Government has conferred with counsel for all
defendants, and they consent to the exclusion of time through the above-referenced date.

       Thank you for your consideration of these requests.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney for the
                                                     Southern District of New York

                                               By:   ________________________________
                                                     Juliana N. Murray / Louis A. Pellegrino
                                                     Assistant United States Attorneys
                                                     (212) 637-2314 / -2617

cc:    All Counsel of Record (via ECF)
         Case 1:19-cr-00846-KPF Document 137 Filed 03/05/21 Page 2 of 2


Application GRANTED. The conference scheduled for March 10, 2021, is
hereby ADJOURNED to May 13, 2021, at 9:00 a.m. It is further ORDERED
that time is excluded under the Speedy Trial Act between March 10,
2021, and May 13, 2021. The Court finds that the ends of justice
served by excluding such time outweigh the interests of the public
and the defendant in a speedy trial because it will permit defense
counsel to continue to review discovery and to meet with their
clients to discuss a potential pre-trial disposition.

Dated:     March 5, 2021                 SO ORDERED.
           New York, New York




                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
